Case 1:18-cv-00254-MSM-PAS Document 53 Filed 08/31/21 Page 1 of 8 PageID #: 447




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

 ________________________________________________
                                                 )
 DAVID ST. AMOUR AND DIANE ST. AMOUR,            )
       Plaintiffs,                               )
                                                 )
                                                 )                  CASE NO: 1:18-CV-00254
 v.                                              )
                                                 )
                                                 )
 FEDERAL HOME LOAN MORTGAGE                      )
 CORPORATION, US BANK NATIONAL                   )
 ASSOCIATION, AS TRUSTEE FOR LSF 9 MASTER )
 PARTICPATION TRUST, CALIBER HOME                )
 LOANS, INC.                                     )
       Defendants                                )
                                                 )
 ________________________________________________)

        DEFENDANT FEDERAL HOME LOAN MORTGAGE CORPORATION’S
      STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF ITS MOTION FOR
                         SUMMARY JUDGMENT

        Defendant, Federal Home Loan Mortgage Corporation (“Freddie Mac”), pursuant to Local

 Rule 56, hereby submits the following statement of undisputed facts in in support of its Motion

 for Summary Judgment.

    1. On June 26, 2006, Plaintiffs David St. Amour and Diane St. Amour (collectively

        “Borrowers”) granted a mortgage to Mortgage Electronic Registration Systems, Inc.

        ("MERS") as nominee for Mortgage Lenders Network USA, Inc. dba Lenders Network.

        See Complaint at ¶ 2.

    2. Freddie Mac’s records reveal that on July 25, 2006, it purchased the Borrowers’

        mortgage loan evidenced by: 1) a Note from the Borrowers to Mortgage Lenders

        Network USA, Inc. DBA Lenders Network in the original principal amount of

        $210,000.00 dated June 26, 2006; and 2) a Mortgage from the Borrowers to Mortgage
Case 1:18-cv-00254-MSM-PAS Document 53 Filed 08/31/21 Page 2 of 8 PageID #: 448




         Electronic Registration Systems as nominee for Mortgage Lenders Network USA, Inc. its

         successors and assigns. DBA Lenders Network dated June 26, 2006 and recorded with

         the Town of Charlestown Land Evidence Records at Book 298, Page 990.

         See Affidavit of Dean Meyer attached as Exhibit A at ¶ 7.

     3. On May 12, 2016, Freddie Mac sold the Borrowers’ mortgage loan to LSF9 Mortgage

         Holdings. LLC. Affidavit of Dean Meyer at ¶ 8.

     4. Freddie Mac does not service the loans it acquires and does not engage in the following

         activities: accepting and applying mortgage payments from consumers, maintaining loan

         account records, engaging in communications with consumers regarding the loan,

         engaging in loss mitigation efforts when applicable; and managing the default and

         foreclosure process when applicable. Affidavit of Dean Meyer at ¶ 6.

     5. Freddie Mac’s servicing guide requires that, with certain exceptions that are not

         applicable to this case, servicers are delegated to review and approve proposed loan

         workouts (including proposed modifications). Affidavit of Dean Meyer at ¶ 10.

     6. In 2009, the Borrowers “received” a loan modification agreement from Countrywide

         Home Loans (“Countrywide”), the servicer of their mortgage loan. See Complaint at ¶

         11.1

     7. Countrywide and other servicers “refused to implement the modification on the electronic

         system of record of each servicer.” As a result, the Borrowers’ payments “were not

         applied properly to the mortgage loan.” See Complaint at ¶ 14, 16.



 1
  The Loan Modification Agreement appended to the Plaintiff’s Complaint was not executed by Countrywide Home
 Loans, Inc., despite containing a line for its signature. Whether this agreement was ever consummated is not
 necessary for the determination of this motion. For purposes of this motion, Freddie Mac shall accept as true the
 Plaintiffs’ contentions that such an Agreement was received, executed and performed by them. Should the Court
 deny Freddie Mac’s motion for summary judgment, Freddie Mac reserves the right to dispute the existence of a
 binding agreement.


                                                         2
Case 1:18-cv-00254-MSM-PAS Document 53 Filed 08/31/21 Page 3 of 8 PageID #: 449




    8. Freddie Mac has no records in its possession suggesting that it ever was notified of the

       alleged Loan Modification Agreement between the Borrowers and Countrywide.

       Affidavit of Dean Meyer at ¶ 11.

    9. Except for the documents provided by the Plaintiff with respect to this case, Freddie Mac

       has no records of a Loan Modification Agreement between the Borrowers and

       Countrywide. Affidavit of Dean Meyer at ¶ 9.

    10. Freddie Mac never serviced the Borrowers’ mortgage loan and at no time did it ever

       collect or apply mortgage payments from the Borrowers. Affidavit of Dean Meyer at ¶

       12.


                                             Respectfully Submitted,
                                             FEDERAL HOME LOAN MORTGAGE
                                             CORPORATION
                                             By its attorneys,

                                             /s/ Thomas J. Santolucito
                                             Thomas J. Santolucito, Esq. #8322
                                             tsantoucito@harmonlaw.com
                                             Thomas J. Walsh, Esq. #5697
                                             twalsh@harmonlaw.com
                                             Harmon Law Offices, P.C.
                                             150 California Street
                                             Newton, MA 02458
                                             Phone: (617) 558-0500
                                             Fax: (617) 244-7304

 Dated: August 31, 2021




                                                3
Case 1:18-cv-00254-MSM-PAS Document 53 Filed 08/31/21 Page 4 of 8 PageID #: 450




                                         CERTIFICATION

         I, Thomas J. Santolucito, hereby certify that this document filed through the ECF system

 will be sent electronically to the registered participant as identified on the Notice of Electronic

 Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on

 August 31, 2021.


                                        /s/ Thomas J. Santolucito
                                        Thomas J. Santolucito, Esq.




                                                   4
Case 1:18-cv-00254-MSM-PAS Document 53 Filed 08/31/21 Page 5 of 8 PageID #: 451




               Exhibit A




                                       5
Case 1:18-cv-00254-MSM-PAS Document 53 Filed 08/31/21 Page 6 of 8 PageID #: 452
Case 1:18-cv-00254-MSM-PAS Document 53 Filed 08/31/21 Page 7 of 8 PageID #: 453
Case 1:18-cv-00254-MSM-PAS Document 53 Filed 08/31/21 Page 8 of 8 PageID #: 454
